Citation Nr: 1615978	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a left buttock fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He served in Vietnam, and his awards and decorations included the Purple Heart.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2014, the Board remanded the above-referenced claims.  They have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a left buttock fragment wound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which herbicide exposure is presumed.

2.  A gastrointestinal disorder did not manifest during service or within one year of separation and is not otherwise related to service.  


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in March 2011, prior to the initial decision on the claim of entitlement to service connection for a gastrointestinal disorder.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  

In the August 2014 remand, the Board directed the AOJ to obtain any outstanding records from the Social Security Administration.  In accordance with the remand directive, the AOJ obtained those records and associated them with the claims file.  

The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in July 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate to decide the case because, as shown below, the examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiner described the Veteran's gastrointestinal disorder in sufficient detail to allow the Board to make a fully informed determination.  The examiner also provided the necessary opinion supported by rationale.  Id; see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Pursuant to the August 2014 remand, as discussed above, the AOJ obtained outstanding records from the Social Security Administration and associated them with the claims file.  The remand also directed the AOJ to schedule the Veteran for a VA examination for his gastrointestinal disorder.  The AOJ did so in July 2015 and associated those records with the claims file.  The Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and a Supplemental Statement of the Case (SOC), which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b). A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).   In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Although ischemic heart disease is listed in 38 C.F.R. § 3.309(e), neither ischemic colitis nor any other gastrointestinal disorder is listed therein.  

When a claimed disability is not included as a presumptive disorder, the veteran may nevertheless establish service connection based on Agent Orange exposure with evidence of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

In considering the evidence of record, lay and medical, under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a gastrointestinal disorder.

The Veteran contends that his current gastrointestinal disorder may be a result of his exposure to Agent Orange during service.  The Veteran's service records confirm that he served in the Republic of Vietnam during a period in which herbicide exposure is presumed.  

The Veteran's service treatment records show no complaints, treatment, or diagnosis of any gastrointestinal disorder.  On the October 1968 separation examination, all of the Veteran's relevant body systems were found to be normal, including his abdomen and viscera.  At that time, the Veteran also denied any medical history of stomach, liver, or intestinal trouble.  See October 1968 Report of Medical History.  In March 1969, the Veteran indicated that, to the best of his knowledge, his medical condition had not changed since the October 1968 examination.  

The record contains no mention of complaints, treatment, or diagnosis of any gastrointestinal disorder for many years after service.  

During a March 2002 private treatment appointment, the treatment provider noted the Veteran's report of "episodic attacks of rather severe left lower quadrant abdominal pain for a couple of years, increasing in frequency recently" to almost weekly.  The Veteran noted a past diagnosis of diverticulitis.  The Veteran underwent a colonoscopy, which revealed marked edema and spasm of the sigmoid colon.  The diagnosis was probable diverticulitis and the treatment provider recommended resection of the colon, which was performed.  Over the next few months, the diagnosis changed from perforated, walled-off diverticulitis to probable Crohn's disease to chronic ischemia.  In August 2002, the final discharge diagnosis was ischemic colitis.    

In his July 2010 claim, the Veteran reported that it had been "brought to his attention" that his gastrointestinal problems were "very likely related" to exposure to Agent Orange.  

Subsequently, he Veteran was afforded a VA examination in July 2015 and was diagnosed, in relevant part, with a resection of the large intestine due to ischemic colitis, which was itself due to a perforated diverticulum.  The Veteran clarified his July 2010 statement by explaining that his representative encouraged him to file this claim because the diagnosis included the word "ischemic."  The Veteran reported rare episodes of loose stools after eating sweets and denied abdominal pain.  The examiner noted frequent bowel movements due to loss of colon segments and characterized the Veteran's symptoms as slight.  The examiner opined that the Veteran's gastrointestinal disorder was less likely than not to be related to military service.  The examiner explained that neither diverticulitis nor ischemic colitis have been medically associated with Agent Orange exposure and that more likely risk factors for the development of diverticulitis were the Veteran's age and obesity.  

Initially, the record does not reflect that the Veteran has been diagnosed with any disease that is subject to presumptive service connection due to herbicide exposure.  As discussed above, the list of disorders subject to presumptive service connection in 38 C.F.R. § 3.309(e) does not include any gastrointestinal disorder.  Thus, presumptive service connection for diseases associated with herbicide exposure is not for application in this case.  The Board now turns to the remaining question of whether a gastrointestinal disorder is related to the Veteran's military service.  See Combee, 34 F.3d at 1039.  

The service treatment records do not suggest that the Veteran had a gastrointestinal disorder during service, and the Veteran's relevant body systems were normal at the time of separation.  Additionally, the Veteran denied any medical history of stomach, liver, or intestinal trouble at the time of his separation examination in October 1968 and, in March 1969, he indicated that, to the best of his knowledge, his medical condition had not changed since the October 1968 examination.  As such, the Board finds that there is affirmative evidence which weighs against a finding that the Veteran had a gastrointestinal disorder or any attendant symptomatology at the time of his separation from service.  Therefore, chronicity is not established in service.  Further, this evidence weighs against a finding of continuity of symptomatology.  In addition, the record contains no indication that the gastrointestinal disorder manifested to a compensable degree within one year of the Veteran's military service.  And, the Veteran's gastrointestinal disorder does not appear on the list of chronic diseases in 38 C.F.R. § 3.309(a).  Thus, presumptive service connection for chronic diseases is not for application in this case.  

In addition to the lack of evidence showing that a gastrointestinal disorder manifested during service or within close proximity thereto, the Board finds that the weight of the evidence of record does not link the Veteran's gastrointestinal disorder to his military service.  The July 2015 VA medical opinion addresses the question of whether the Veteran's gastrointestinal disorder is related to service, including herbicide exposure, and weighs against the claim.  The examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the examination and opinion in the context of the evidence of record, the Board finds that the examiner's determination, which addresses the central medical issue in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current gastrointestinal disorder.  The remainder of the medical evidence does not suggest a link between the Veteran's gastrointestinal disorder and service, and the record does not reflect, nor does the Veteran contend that his gastrointestinal disorder may be related to any injury, disease, or event in service other than herbicide exposure.  Again, during the July 2015 VA examination, the Veteran clarified that the relationship between his current disability and his exposure to Agent Orange, to which he referred in his July 2010 claim, was that of a representative who misunderstood the distinction between ischemic heart disease and ischemic colitis.

Finally, the Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau, 492 F.3d at 1377; see Davidson, 581 F.3d at 1316 (noting that the Federal Circuit has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

Here, the Board has considered the statements of the Veteran and his representative.  Again, the Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno, 6 Vet. App. at 465; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1372.  However, the Board finds that neither the Veteran nor his representative are competent to establish that any gastrointestinal disability was caused by in-service exposure to Agent Orange, as that involves complex matter outside the knowledge of lay persons.  Jandreau, 492 F.3d at 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Although the Veteran's statements regarding his exposure and his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition, in this case, the Board finds that his lay opinion alone is not competent evidence of causation.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.  


ORDER

Service connection for a gastrointestinal disorder is denied.  


REMAND

The Veteran was afforded a VA examination in July 2015.  The examiner opined that the Veteran's service-connected residuals of a left buttock fragment wound "would not have caused lumbar degenerative arthritis in the absence of a chronic marked gait deformity" and that medical records documented no such deformity.  When submitting the claim of entitlement to service connection for a low back disorder in October 2009, however, the Veteran's representative noted that the Veteran "has had surgery for the lumbar spine and the physician has mentioned that this condition was due to the abnormal gait from the left buttock/hip wound."  Because, if accurately reported, this private physician's opinion would be consistent with what the July 2015 VA examiner deemed to be a valid theory of causation, the Board finds that a remand is warranted to contact this physician and attempt to obtain written confirmation of this opinion.  

To that end, the Board notes that the record reflects two low back surgeries: one in 2009 and one earlier in 2006.  It is not clear, however, to which of these surgeries the Veteran's representative was referring in his October 2009 statement.  The surgical report from the 2009 surgery has been associated with the claims file but, despite the presence of records before and after the 2006 surgery, the surgical report itself has not been associated with the claims file.  Therefore, on remand, the AOJ should contact the Veteran and attempt to obtain any outstanding private medical records or opinions that are relevant to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder, specifically including the provider who performed the 2006 low back surgery and the provider who opined that the Veteran's low back condition was due to an abnormal gait from his service-connected residuals of a left buttock fragment wound.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any outstanding records and associate them with the claims file.

The Veteran is encouraged to contact the provider who opined that his low back condition was due to an abnormal gait from service-connected residuals of a left buttock fragment wound and secure written confirmation of that opinion.  

The AOJ should also secure any outstanding, relevant VA medical records.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


